Before discussing the international situation, 
which this year again can only be described as 
critical dangerous and explosive, I must 
associate myself with my colleagues in expressing 
our sincere congratulations to you, Sir, on your 
election to the presidency of this session. Your 
reputation as a seasoned diplomat, your long 
experience acquired in the course of a brilliant 
career and your deep knowledge of the workings of 
the Organization will enable you, I am certain, 
to conduct the proceedings of the General 
Assembly with all the skill required in these 
difficult times.
2.	I should like to take this opportunity 
also to express very sincere thanks to some other 
outstanding persons, and first to Mr. Kittani, 
President of the thirty-sixth session, for the 
masterful and tenacious manner in which he 
assumed his heavy responsibilities.
3.	Our thanks go also to Mr. Waldheim, who 
for 10 years as Secretary-General saw to the 
proper functioning of the Organization. His 
tireless dedication and the matchless skill with 
which he carried out his duties deserve our 
appreciation.
4.	Finally, let me turn to the new 
Secretary-General, Mr. Perez de Cuellar, who 
since he assumed his functions has brilliantly 
succeeded in convincing us all of his exceptional 
qualities and his tireless dedication to the 
service of the Organization. I wish to reiterate 
to him our assurance of full and constructive 
cooperation on the part of the Government and 
people of Luxembourg.
5.	The sessions of the General Assembly 
offer us an opportunity each year to take stock 
of the world situation. The Danish 
representative, speaking yesterday at the 8th 
meeting on behalf of the 10 member States of the 
European Community, presented the views of the 
Community on the world situation. It goes without 
saying that we fully subscribe to his statements, 
so that I may confine myself to emphasizing 
certain problems which are of particular concern 
to us.
6.	In our view, the world situation has 
steadily worsened since last year. The 
fundamental equilibriums which have dominated our 
globe since the Second World War are breaking 
down; the worst economic crisis since the war 
continues to beset us without respite; there are 
more and more centres of conflict. Thus East-West 
relations, which are essential in determining the 
political situation of the moment, continue to 
deteriorate. Events in Poland, especially since 
last December, have added dangerously to this 
tension, so that the process of detente between 
East and West, which was so promising, not so 
long ago, has suffered serious setbacks.
7. In our view, detente can only be one and 
indivisible. Our position in this regard is clear 
and in conformity with the principles of the 
Charter of the United Nations and the Final Act 
of Helsinki. These two documents guarantee inter 
alia the right of each people to choose and 
freely develop its own political, social, 
economic and cultural system, as well as to 
determine its own laws and regulations. Logically 
the Helsinki document refers to the necessity for 
each State to abstain from any intervention, 
direct or indirect, in the internal or external 
affairs falling within the national competence of 
another State, whatever their mutual relations 
may be.
I need not stress here that all the countries of 
Eastern Europe have solemnly subscribed to the 10 
principles of the Final Act. The events in Poland 
are in flagrant contradiction of those 
principles. The same is true of the Soviet 
Union's invasion of Afghanistan. Such flagrant 
violations have in no way served the process of 
strengthening mutual confidence. Thus it is not 
surprising that East-West relations have been 
seriously affected.
9.	A return to dialogue among all the 
component parts of Polish society and respect for 
the rights of self- determination of the peoples 
concerned are essential for the restoration of a 
climate of true and lasting detente.
10.	For our part, we remain firmly attached 
to the concept of such a true detente and an 
improving climate of confidence between East and 
West. We hope that, in the framework of the 
Conference on Security and Co operation in 
Europe, it will prove possible to achieve an 
agreement on a balanced text guaranteeing real 
progress in all spheres, when the Madrid review 
session resumes its work in November.
11.	In view of the slowness of the process of 
disarmament, the convening of a conference on 
disarmament in Europe, in conditions enabling 
tangible results to be achieved, seems to us to 
be more indispensable than ever. The 
concentration of weapon systems on the old 
continent, which is by far the highest in the 
world, has reached unacceptable proportions.
12 In view of the disappointing results of the 
second special session devoted to disarmament, we 
think that a regional approach, with a smaller 
number of participants, to the problems of the 
reduction of armaments might be more realistic, 
and offer better chances of achieving tangible 
results. This does not mean that we oppose the 
carrying out of the world-wide efforts. On the 
contrary, the United Nations ought indeed to be 
able to play a more important role in this 
process than it has been able to do so far. 
Unfortunately, the second special session devoted 
to disarmament, in which so much hope had been 
placed by millions of citizens of good faith 
throughout the world, did not give any grounds 
for justified optimism in this regard.
12.	That special session of the Assembly, 
however, did have the merit of producing a 
considerable impact on public opinion and 
beginning a process of creating awareness, the 
effects of which may be felt only in the medium 
or long term. We hope that the new phenomenon of 
the pacifist movement—which should be allowed to 
express itself freely, even though efforts are 
made to prevent it—will succeed in bringing moral 
pressure to bear throughout the world to advance 
the cause of disarmament, so vital for the future 
of humanity.
13.	The nuclear nations have a special role 
in the disarmament process. I take this 
opportunity to say how much importance we attach 
to ensuring that negotiations between the United 
States and the Soviet Union on nuclear weapons of 
medium range lead rapidly to tangible results. We 
Europeans are indeed the first to be concerned 
about this type of weaponry and for us the 
success of those negotiations is of primordial 
importance.
14.	We hope also that the negotiations begun 
this year between the United States and the 
Soviet Union on strategic arms reduction lead to 
results within a reasonable length of time and we 
are confident that the proposals of the West 
submitted within the framework of the Vienna 
Talks on Mutual Reduction of Forces, Armaments 
and Associated Measures in Central Europe will 
make it possible to bring about a progressive 
reduction of military forces.
15.	If disarmament is a key problem in 
East-West relations, it is equally true of 
North-South relations. In this context the 
problem is mainly one of conventional armaments 
and the disproportionate financial burden of 
armaments on the heavily burdened budgets of most 
developing countries.
16.	However, the predominant issue in 
North-South relations is clearly the economic 
problem. The longest and most severe economic 
crisis since the last war has had a particularly 
damaging effect on the developing countries, 
primarily the least advanced. That crisis, in my 
view, is the main reason why it has not been 
possible so far, despite long and laborious 
negotiations, to start global negotiations aimed 
at establishing a new international economic 
order.
17.	Luxembourg has always been, and remains, 
favourable to the launching of global 
negotiations. Considering the time spent on 
negotiating merely the procedure and the agenda, 
without its leading to an acceptable result for 
all, this session may well be our last chance. If 
we do not succeed in getting the process under 
way now, this ambitious and grand undertaking may 
remain a dead letter. Have we been too ambitious 
in our objectives in wishing to attack all the 
problems at a stroke? Is an undertaking of such 
dimensions viable in these times of crisis? Are 
there other alternatives which are less ambitious 
but morerealistic and have better chances of 
success? These are questions that must be 
answered at this session.
18.	In this regard I should like to observe 
that if our hopes should be dashed and if global 
negotiations do not get under way—which we hope 
will not be the case—we ought not be too rigidly 
wedded to primarily theoretical concept but try 
to attack the problems from a less ambitious but 
more concrete point of view.
19.	What is important is that we should 
succeed in continuing the dialogue and that we 
persist in seeking a solution, whether it be 
global or consists of several partial phases. We 
should not lose sight of the fact that it is the 
principle of interdependence that is the 
governing factor, interdependence in an 
increasingly complex world.
20.	Unfortunately, the economic difficulties 
of today lead to nationalistic reactions and 
self-protection. The spectre of protectionism is 
once again looming on the horizon. Have we so 
soon forgotten that the principal cause of the 
unparalleled economic boom following the Second 
World War was the determined support of the 
principles of free trade of goods and services?
21.	Experience has taught us that 
protectionism inevitably leads to a limitation of 
growth, indeed a reduction in the volume of world 
trade, and to particularly damaging repercussions 
on the small and weak. That does not exclude the 
fact that countries whose economies are close to 
autarchy, which of course are less seriously 
affected, do not escape the consequences of a 
world economy in recession.
22.	My country, which in view of its size is 
particularly aware of its dependence and of 
interdependence in general, has always been 
especially attached to the concept of free trade 
in goods and services. I therefore take this 
opportunity to emphasize that one must not give 
in to protectionist temptations which may in the 
short run be alluring but lead, through an 
escalation of counter-productive results, 
inescapably to a negative balance-sheet for all 
trading partners.
23.	I wish also to say a word on hunger in 
the world. This question, which is the most 
urgent of all, should have absolute priority. It 
is indeed absolutely unacceptable that in certain 
parts of the world malnutrition should be the 
rule when food surpluses are being improperly 
used elsewhere and indeed destroyed in order to 
maintain a level of prices acceptable to the 
producers. The right to decent nutrition is one 
of the most fundamental human rights, if not the 
most fundamental, and should be guaranteed for 
all.
24.	The United Nations and its specialized 
services have rendered particularly precious 
assistance in all areas where hunger threatens, 
but we must observe that the problem is far from 
being resolved. Perhaps we are over emphasizing 
food aid per se , that is, the mere supply of 
food products, whereas it would certainly be 
better to enable the populations concerned 
themselves to meet their own needs.
25.	After these considerations of East-West 
and North-South problems, I should like to turn 
to the principal areas of tension in the world 
today. We must unfortunately observe that since 
last year there has been a tendency for conflicts 
to increase. The unfortunately "traditional" 
areas of conflict have been compounded by a new 
one, that of the South Atlantic.
On that occasion, one of the members of the 
European Community was the victim of grave 
violations of the principles of the Charter, 
namely those of non-resort to the use of force 
and the peaceful settlement of disputes.
26.	My country, itself a repeated victim of 
annexation and occupation by foreign Powers, can 
never condone resort to force or violation of the 
right of peoples to self-determination.
27.	As for the Middle East, the situation has 
deteriorated continually since the last session 
of the General Assembly. The gravity and the 
inherent dangers of that crisis, which has 
continued to shake that part of the world since 
the end of the Second World War, have been 
emphasized at countless meetings of the Security 
Council and at the seventh emergency special 
session, when the Assembly met to consider the 
problem on three separate occasions.
28.	The tragic events which have continued at 
an infernal pace in Lebanon since the invasion in 
June by Israel led about 10 days ago to the 
horrible massacre of some 1,000 Palestinian 
civilians in two refugee camps in Beirut. That 
criminal and irresponsible act, just like the act 
committed against President-elect Bashir Gemayel, 
can only be condemned. Like its partners in the 
European Community, Luxembourg is convinced that 
the future of the Lebanese State can be assured 
only if all troops at present occupying the 
country—those of Israel or the Syrian Arab 
Republic—withdraw as soon as possible.
29.	As for the negotiation of a comprehensive 
peace for the region, events in Lebanon have 
shown the need for all parties to be involved, 
which means the Palestine Liberation Organization 
as well. The principles that should guide those 
negotiations are, more than ever, the security of 
all States in the region, including the right of 
Israel to exist; justice for all peoples, 
including the right of Palestinians to self- 
determination with everything that that implies; 
and, finally, mutual recognition of all parties 
concerned.
30.	I would not wish to fail to welcome the 
new American proposals announced by President 
Reagan on 1 September, as well as the resolution 
which the heads of State and Government of Arab 
countries adopted unanimously on 9 September at 
Fez at the end of the Twelfth Arab Summit 
Conference [,4/37/696]. These different ideas, 
American and Arab, could encourage concrete 
progress in the quest for a just and lasting 
peace, to which the people of the Middle East 
have aspired for so long. A necessary 
precondition, however, is the establishment of a 
climate of confidence which is still lacking.
31.	Another dangerous and explosive conflict, 
of which there is too little discussion in the 
Assembly, is also present in the Middle East. I 
am referring to the particularly bloody war 
between Iran and Iraq which has led to a huge 
number of victims and great material damage. This 
is another dangerous destabilizing factor in the 
region of the Middle East, which has been so 
sorely tried. It is important that reason 
overcome fanaticism and that a negotiated 
solution put an end to that blood-bath.
32.	In Asia, two serious drawn out conflicts 
continue to be of concern. The main 
responsibility for these
two conflicts tails to a super-Power, whether it 
is guilty of direct intervention, as in 
Afghanistan, or indirect intervention, as in 
Kampuchea.
33.	The occupation of Afghanistan by Soviet 
troops in flagrant violation of the fundamental 
principles of the Charter is now in its third 
year, despite the vigorous objections of all 
justice-loving peoples and the courageous 
resistance of the Afghan people. We reiterate our 
deep devotion to the right of the Afghan people 
to self-determination and its right to return to 
its previous status of neutrality and 
non-alignment under international guarantees.
34.	In Kampuchea, on the pretext of 
eliminating an inhuman genocide regime, Viet Nam 
has imposed a puppet Government upon which it 
seeks to confer legality. Without wishing in any 
way to acquiesce in the barbarous policies of the 
Pol Pot Government, we remain convinced that the 
invasion by Viet Nam is contrary to the 
principles of international law. We shall never 
subscribe to the idea that it is incumbent upon a 
more powerful neighbour to decide on the 
well-being of another nation. We believe that it 
is high time for the people of Kampuchea, after 
such trials and suffering, at last to have the 
opportunity itself to decide on its own future, 
and we welcome the formation of a coalition 
Government as an important step in that direction.
35.	In Central America, there is no end to 
dangerous tension. Although there has been some 
progress in certain countries, the situation 
remains unstable and the peoples of the region 
are far from having achieved the kind of 
coexistence enabling them to live in peace and 
security. Interesting proposals have been put 
forward by certain countries, and we would hope 
that they will contribute to diminishing tension 
in the near future.
36.	In Africa, there are still numerous 
conflicts—in Somalia, Chad or the southern part 
of the continent. Let us say at the outset that 
the painful problem of apartheid in South Africa 
is not near to an acceptable solution. We condemn 
this ignoble attack on the dignity of the human 
person and we remain convinced of the imperative 
need to abandon this policy of racial 
discrimination if a dangerous escalation of 
violence in southern Africa is to be avoided.
37.	Nevertheless, I should like to end on a 
somewhat more optimistic note with regard to this 
part of the world: indeed, the Namibian conflict 
seems close to a solution. We hope that it will 
soon be possible to eliminate the last remaining 
obstacles in order to enable the Namibian people 
to determine its own future.
38.	In this respect I wish to emphasize how 
deserving are all those who played a constructive 
role in the solution of this problem, whether 
from the group of five Western States or the 
front-line States, and I should like to see 
others take inspiration from this model, which 
proves once again that when people come to the 
negotiating table with the firm intention of 
succeeding, even the most thorny problems can be 
resolved in a manner acceptable to all.
The picture of the international situation I have 
just drawn is especially bleak. Rather than 
allowing ourselves to be discouraged and falling 
prey to pessimism, we should consider this bitter 
reality as a new challenge and redouble our 
efforts to reverse this trend.
39.	The Organization—at least if we persist 
in upholding the Charter—is a precious instrument 
in this regard. However, we must make use of this 
instrument with deftness and dexterity if it is 
to function according to the intentions of its 
founders. Hence, we must guard against abusing it 
or making inadequate use of it, be it for 
propaganda purposes or for short-term political 
gain. In particular, we must ensure that every 
organ functions in keeping with its mandate and 
the principles enshrined in the Charter.
40.	Let us guard against bringing before the 
organs of the Organization problems they are not 
competent to deal with. Otherwise, the only 
result would be a profusion of texts whose impact 
would be inversely proportional to their number. 
That would only lead to false hopes followed by 
political discontent from a public which is 
already weary of the few successes of the United 
Nations in certain specific tragic and easily 
identifiable problems.
41.	Those few thoughts concur with the 
substance of the Secretary-General's analysis of 
the situation in his report on the work of the 
Organization. That report, made without 
complacency, speaks to certain weaknesses of the 
Organization but, above all, addresses itself to 
Governments—that is to say, to us—inviting us to 
go beyond short-term political expediency and 
rediscover the true objectives of the United 
Nations.
42.	The fact remains that the Organization 
offers a unique advantage, allowing constant 
dialogue amongst all of us. It is up to us to 
preserve this advantage and develop it to its 
full potential, so that the Organization, in 
accordance with paragraph 4 of Article 1 of the 
Charter, can be "a centre for harmonizing the 
actions of nations in the attainment of common 
ends" and remain so for future generations.
